Bigelow, C. J.
We cannot doubt that the ruling as to the right of the defendants to challenge two only of the jurors called to try the case was in conformity to the true construction of SL 1862, c. 84. Prior to the enactment of that statute no right of peremptory challenge existed in civil cases. A party objecting to a juror was bound to satisfy the court that he did not stand indifferent in the cause, in order to claim the right to have him set aside. Gen. Sts. c. 132, § 29. But it being found by experience that prejudice or partiality might sometimes exist in the mind of a juror which could not be established by legal proof, it was deemed expedient and just that a limited right of peremptory challenge should be given to parties in civil actions. It was therefore provided by St 1862, c. 84, that “ either party in a civil cause and the defendant in a criminal cause, shall, before the trial commences, be entitled to challenge peremptorily two of the jurors from the panel called to try the cause; ” that is, that either of the two parties to an action, the plaintiff on the one hand, and the defendant on the other, should have the privilege of exercising this right. We think it cleai that the legislature intended to use the words “ either party ” as indicating the two parties to a cause, regarding each as an inte*570gral unit, whether consisting of one or several persons. Such is the proper and technical signification of the word “ party,” as used in legal instruments and proceedings. It imports the person or persons in whom a joint legal right, interest or title is vested, or against whom a joint legal liability exists, and is properly applied to one person or to many persons, according as the subject matter of a contract or cause of action relates to or embraces a sole or a joint interest or title or liability. Thus, in a contract with a copartnership, the persons composing the firm form collectively one party to the contract, and in a suit brought by or against the firm on such contract the several copartners constitute the legal party to the action, either as plaintiffs or defendants. So in torts, persons having a joint right or interest which is invaded or destroyed, or who unite in inflicting a wrong or injury on the person or property of another, are in legal contemplation but one party, and are properly designated as such in all suits and proceedings brought to vindicate their right or to obtain redress for the wrong. It was in this sense that the word “ party ” was used by the legislature in the statute in question. The bias or prejudice against which it was intended to protect parties was not so much that which might arise in the mind of a juror from personal dislike or hatred of individuals who might happen to be plaintiffs or defendants in an action, but rather that which might relate to or grow out of the subject matter in controversy in a suit. This object would be fully attained by giving to the plaintiffs and defendants in an action, without reference to the number of persons joined on one side or the other, each the right to challenge two persons peremptorily. By the exercise of this right, each party to the suit would be enabled to guard against any undue partiality arising out of the subject matter in issue, to the extent of the two challenges allowed by the statute. If the legislature had intended to go farther, and to extend the privilege to each person who was joined as a party to a suit, it would have been expressed iu clear and unambiguous language. In the construction of statutes which make innovations on the established course of proceedings in the trial of cases, it is the safer rule to hold that the *571egislature did not intend to provide for a greater or more radical change than the strict interpretation of the language of the statute will warrant. Certainly we cannot think that it was the intention of the framers of the statute under consideration, not only to confer the right to challenge two jurors on each party to civil actions, but also to extend" the privilege so that the challenges might be multiplied by the number of persons who were joined either as plaintiffs or defendants in such actions. Such an interpretation would be enlarging the meaning of the words beyond their natural import, and would be inconsistent with the construction which has been given to similar provisions in other statutes. Hayward v. French, 12 Gray, 453. Brady v. Brady, 8 Allen, 101. The words of the statute respecting the right of challenge in criminal trials are different from those used in regard to civil causes, and are to be interpreted in view of other considerations which are not applicable in the present discussion.
The declarations or statements of persons in the crowd, which went to the plaintiff’s house in company with some of the defendants when the assault was made on the plaintiff, were rightly excluded.. They were not uttered at the time the acts charged in the declaration were committed, but before the defendants arrived at the plaintiff’s house, and while they were going thither. Nor were they.made in the plaintiff’s presence. They were not therefore part of the res gestee, nor did they tend to explain or justify or give character to the principal transaction which was in issue. They were only declarations of the defendants or their co-conspirators in their own favor, and could not have been admitted in evidence without a violation of elementary principles. The cases cited by the counsel for the defendants bear no analogy to the one at bar. In Brown v. Perkins, 1 Allen, 98, no evidence was admitted of anything which took place prior to the time when the alleged trespass was committed. In Lord George Gordon’s case, 21 Howell’s State Trials, 539, the cries and exclamations of the mob in which the defendant took part, and which were made in his presence, were admitted as evidence to inculpate him. But these were strictly *572res gestee, and competent to show the nature and character of the acts in which the defendant participated. But in the case at bar the evidence rejected was offered by the defendants as substantive proof in their own favor, with a view to their exculpation. Nor was it in contradiction of anything adduced by the plaintiff in support of his case.
The evidence of a conversation held with the plaintiff two hours before the commission of the assault was also incompetent. It was wholly irrelevant and immaterial. It did not tend in any degree to justify or excuse the trespass, or to mitigate the damages. It was res inter alios acta, and had no bearing on any questions in issue before the jury.

Judgment on the verdict.